Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 06/23/2021.
Priority
This application, Pub. No. US 2019/0383821 A1, published 12/19/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2018/005814, filed 02/19/2018, Pub. No. WO 2018/151301 (A1), published 08/23/2018, which claims foreign priority to application JP 2017-028520, filed 02/17/2017. 
Status of Claims
Claims 1-28 and 35-42 are currently pending.  Claims 1-42 have been originally pending.  Claims 3, 5-7, 12, 13, 16-18, 23, 27 and 35 have been amended, and Claims 29-34 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 08/16/2019.  Claims 1-28 and 35-42 have been subject to election/restriction requirement mailed 05/14/2021.  Claims 1-13, 22-28 and 35-42 are withdrawn from consideration.  Claims 14-21 are examined.
Election/Restriction
Applicant's election, without traverse, of Group III, Claims 14-22, drawn to a bis-biotin compound or a bis-iminobiotin compound, and the elected species (1) of Bis(Boc-iminobiotin)-DBCO-sulfo-NHS (Compound 6, Example 1-8), in the reply filed on 06/23/2021 is acknowledged.  
However, with regard the elected species (1) of Bis(Boc-iminobiotin)-DBCO-sulfo-
Claim 14, in which structure X is limited to NH or an oxygen atom, because in Compound 6, X is N-Boc:

    PNG
    media_image1.png
    355
    890
    media_image1.png
    Greyscale



During telephone conversation(s) with Fang Liu on 07/23/2021 and 07/27/2021, an election of Compound 10 was made:
 

    PNG
    media_image2.png
    279
    856
    media_image2.png
    Greyscale


Affirmation of this election must be made by Applicant in replying to this Office action.  
(1).  The Examiner believes that only Claims 14-21 of the elected Group III encompass the elected species (1), Compound 10, wherein X = NH, because Claim 22 requires X to be an oxygen atom.
Claims 1-13, 22-28 and 35-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/23/2021.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 08/16/2019 and 01/29/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Specification
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiencies and the required response to this Office Action are as follows:
The Incorporation by Reference paragraph is missing or incomplete.  Without an incorporation by reference, a sequence listing CRF submitted via EFSWeb cannot be both the 1.821(c) copy as well as the 1.821(e) copy.  See MPEP 2422.03 and 2429.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

In addition, the disclosure is objected to because of the following informalities: the compound structures are blurry.  See, for example, Compound 6 and Compound 10 reproduced above.  There is no proper use of subscripts in the chemical structures of substituents listed in the tables.  See, for example, Table A1:

    PNG
    media_image3.png
    321
    167
    media_image3.png
    Greyscale


In the compound structures of paragraph [0084], “N”, which shown with valency 2, appears shall be “NH”:

    PNG
    media_image4.png
    292
    1065
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    215
    697
    media_image5.png
    Greyscale
  3-(tert-butoxycarbonylamino)propanoic acid
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 16-19 are objected to because there is no proper use of subscripts in the chemical structures of substituents listed in the recited Tables A1, A2 and G1.
Claim 17 is objected to because of chemically unsound recitation “G is represented by g1-g2-g3-g4-g5-g6-g7, and g1 to g7 are compounds each independently selected from the following table G1” (emphasis added).  
With regard to Claim 20, in agreement with the language of independent Claim 14, it is suggested to recite “L represents NH” instead of “L represents a nitrogen atom”.
Appropriate corrections are required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).
The claims, as recited in independent Claim 14, are drawn to:

    PNG
    media_image6.png
    516
    1197
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    91
    1190
    media_image7.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.

Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
In the instant Claim 14 the variables A, D, E, G and Y lack a structural specification, therefore the variables A, D, E and G encompass any chemical group falling under the common meaning of "spacer", and the variable Y encompasses any functional group capable of "forming a bond to a protein" by any chemical reaction.  As such, the claims cover a practically unlimited genus of bis-biotin and bis-iminobiotin compounds.
However, the instant disclosure is limited to the preparation of the compounds of the general formula (1), wherein:
J is S; X is NH or O; L is NH; Y is 1-(-(CH2)2-C(O)O-)-succinimide or a 1-(-(CH2)2-C(O)O-)-3-sulfonyl-succinimide functional group;

when E is amino, 
A and D are L*-(CH2)4-NH-C(O)-(CH2)-E* or L*-(CH2)n-E*, wherein n = 6-8; L* means a bond to L; and E* means a bond to E;
G is E*–C(O)-(CH2)2-NH-C(O)-(CH2)2-C(O)-R-(CH2-CH2-O)4-Y*, wherein R is triazino-DBCO-, or E*–CH2-Ph-C(O)-NH-(CH2-CH2-O)3-Y*; wherein E* means a bond to E; and Y* means a bond to Y;

when E is phenyl, 
A and D are L*-(CH2)n-C(O)-NH-E*, wherein n = 3-5; L* means a bond to L; and E* means a bond to E;
G is 
E*–C(O)-NH-(CH2)2-C(O)-R-(CH2-CH2-O)4-Y*, wherein R is triazino-DBCO- or -CH2-triazine; 
E*–C(O)-NH-(CH2-CH2-O)m-Y*, wherein m = 3, 12 or 36;
E*–C(O)-O-CH(CH3)-C(O)-R’-O-(CH2)3-C(O)-NH-(CH2-CH2-O)3-Y*, wherein R’ is 2-methoxy-5-nitrophenyl; or 
E*–C(O)-NH-(CH2)2-NH-C(O)-CH(CH3)-S-S-CH(CH3)-C(O)-NH-(CH2-CH2-O)3-Y*,
wherein E* means a bond to E; and Y* means a bond to Y; and wherein triazino-DBCO has the following structure:

    PNG
    media_image8.png
    393
    659
    media_image8.png
    Greyscale
.  


Clearly, these examples do not adequately describe the instantly claimed genus of all possible compounds of the general formula (1).  The scope of the present claims is therefore not a reasonable generalization of the present examples.  The claimed scope is insufficiently disclosed and insufficiently supported by the description.
Furthermore, according to the specification as filed, utility of the instantly claimed compounds of the general formula (1) is based on their enhanced affinity to the streptavidin mutant, which has a weakened affinity for biotin as compared with natural streptavidin:

    PNG
    media_image9.png
    468
    1294
    media_image9.png
    Greyscale

See page 6 of the specification filed 08/16/2019; Emphasis added.


The instant disclosure is limited to the use of the single compound from the instantly claimed genus, which is the elected species Compound 10, in combination with a streptavidin mutant C obtained by causing mutation in Y10S/Y71S/R72K/E89D/R91K/E104N/N11D/S15D/S33N/N37G of streptavidin.  See Example 17.  In Compound 10, J is S; X is NH; L is NH; Y is 1-(-(CH2)2-C(O)O-)-3-sulfonyl-succinimidyl; E is phenyl; A and D are -(CH2)5-C(O)-NH-, connected to E through –NH- group in meta position of benzene ring and connected to L through –CH2- group; G is E*–C(O)-NH-(CH2)2-O-R-(CH2-CH2-O)4-Y*, wherein R is -CH2-triazine; and wherein E* means a bond to E; and Y* means a bond to Y.  There is no showing that any other compounds from a practically unlimited genus of bis-biotin and bis-iminobiotin compounds of the general formula (1) have an enhanced affinity to the streptavidin mutant, which mutant has a weakened affinity for biotin as compared with natural streptavidin.  This single example does not establish any structure/function correlation for the claimed genus of bis-biotin and bis-iminobiotin compounds of the general formula (1) because the instant disclosure is limited to a mere speculation regarding the preferred “bond number of the spacer structure binding the two Ls” (see page 10 of the specification filed 08/16/2019).  Given the general unpredictability of protein-ligand interactions due to multiple factors, such as that upon binding to a protein, a ligand can bind in multiple orientations; the protein or ligand can be deformed by the binding event; waters, ions, or cofactors can have unexpected involvement; and conformational or solvation entropies can sometimes play large and otherwise unpredictable roles (see, for example, Abstract of Mobley et al., “Binding of Small-Molecule Ligands to Proteins: “What You See” Is Not Always “What You Get,” Structure, 2009, vol. 17, issue 4, pp. 489-498), the specification fails to disclose any correlation between the structure and function of the bis-biotin and bis-iminobiotin compounds encompassed by the claim language.  Therefore, the specification fails to describe bis-biotin and bis-iminobiotin compounds in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed genus as of the filing date of the instant application.
Accordingly, Claims 14-21 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2015/125820, published 08/27/2015 (IDS submitted 08/16/2019), which US counterpart is Sugiyama et al., US 2017/0145063, published 05/25/2017.  For Applicant’s convenience, references are made to the corresponding pages of Sugiyama et al.
Sugiyama et al., throughout the publication, and, for example, at pages 18, 24, 33 and 41, teach bis-iminobiotin compounds covered by the instant Claims 14-19:

    PNG
    media_image10.png
    219
    994
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    242
    958
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    232
    982
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    219
    942
    media_image13.png
    Greyscale

Therefore, the subject matter of Claims 14-19 is not novel over WO 2015/125820. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/125820, published 08/27/2015 (IDS submitted 08/16/2019), which US counterpart is Sugiyama et al., US 2017/0145063, published 05/25/2017, in view of Thermo Scientific “Crosslinking Reagents Technical Handbook,” 2012, pp. 1-56; and Sandberg et al., WO 01/95857, published 12/20/2001 (IDS submitted 08/16/2019).
Although WO 2015/125820 teaches bis-iminobiotin compounds, wherein Y represents a structure for forming a bond to a protein, such as a terminal -NH2 functional group, such as, for example, Compound 13, which compound includes G = E*–C(O)-NH-(CH2-CH2-O)2-Y*, wherein E* means a bond to E; and Y* means a bond to Y, this reference does not teach that Y represents an active ester, maleinimide or hydrazide and 
G to be selected from the group recited in the table G2 of Claim 20 including, inter alia, 

    PNG
    media_image14.png
    416
    838
    media_image14.png
    Greyscale
, wherein E means a bond to E in the general formula (1), and Y means a bond to Y in the general formula (1).

Thermo Scientific, throughout the publication, and, for example, at page 14, teaches that NHS ester chemistry is the most widely used method for biotin labeling of available lysine residues of proteins and refers to “Avidin-Biotin Technical Handbook” cited in the IDS submitted by Applicant on 08/16/2019:

    PNG
    media_image15.png
    325
    1009
    media_image15.png
    Greyscale
 Emphasis added.



    PNG
    media_image16.png
    511
    1323
    media_image16.png
    Greyscale

At pages 11 and 12, Thermo Scientific discloses the commercially available crosslinkers with the variable spacer arm length and compositions having amine-reactive NHS ester groups, including homobifunctional crosslinkers DSS, BS3, BS(PEG)5 and BS(PEG)9:

    PNG
    media_image17.png
    595
    908
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    477
    877
    media_image18.png
    Greyscale




    PNG
    media_image19.png
    630
    743
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    869
    767
    media_image20.png
    Greyscale



Sandberg et al., throughout the publication, and, for example, at Scheme 2, page 20, teach synthesis of dibiotin reagents that can be conjugated with other molecules: 

    PNG
    media_image21.png
    786
    990
    media_image21.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified bis-iminobiotin compounds, taught by WO 2015/125820, by substituting G = E*–C(O)-NH-(CH2-CH2-O)2-Y*, wherein E* means a bond to E and Y* means a bond to Y; with G = E*–C(O)-NH-(CH2-CH2-O)m-Y*, wherein m = 3, 12 or 36, because the use of the variable spacer arm length through variation of the number of -(CH2-CH2-O)- group, is a common practice in the art of bioconjugation, as evidenced by Thermo Scientific.  See, for example, BS(PEG)5 and BS(PEG)9 above.  See also MPEP §2144.09 “Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers)”: 
“I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). 
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).”  Emphasis added.


Furthermore, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified bis-iminobiotin compounds, taught by WO 2015/125820, by using a homobifunctional crosslinker having two amine-reactive NHS ester groups, such as DSS or BS3, to provide a structure for forming a bond to an amino functional group of a protein with a terminal NH2 functional group of the bis-iminobiotin compound, such as Compound 13.
One of ordinary skill in the art would have been motivated to have modified bis-iminobiotin compounds, taught by WO 2015/125820, by using a homobifunctional crosslinker having two amine-reactive NHS ester groups, such as DSS or BS3, to provide a structure for forming a bond to an amino functional group of a protein with a terminal NH2 functional group of the bis-iminobiotin compound, such as Compound 13, because it would be desirable to employ NHS ester chemistry, which is the most widely used method for biotinylation of available lysine residues of proteins, as taught by Thermo Scientific. 
One of ordinary skill in the art would have had a reasonable expectation of success in modified bis-iminobiotin compounds, taught by WO 2015/125820, by using a homobifunctional crosslinker having two amine-reactive NHS ester groups, such as DSS or BS3, to provide a structure for forming a bond to an amino functional group of a protein with a terminal NH2 functional group of the bis-iminobiotin compound, such as Compound 13, because the methods of conjugation of dibiotin reagents were well-established in the art, as evidenced by Sandberg et al.  

No prior art was found for the elected species, which is Compound 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 14-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 2 and 5 of copending Application No. 15/119,441 (the ‘441 application), Pub. No. U.S. 2017/0145063 A1, published 05/25/2017, discussed in the 102 and 103 rejections above, in view of Thermo Scientific “Crosslinking Reagents Technical Handbook,” 2012, pp. 1-56; and Sandberg et al., WO 01/95857, published 12/20/2001 (IDS submitted 08/16/2019).  
The ‘441 application claims bis-iminobiotin compounds: 

    PNG
    media_image22.png
    644
    953
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    321
    959
    media_image23.png
    Greyscale



For the reasons set forth in the 102 and 103 rejections above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified bis-iminobiotin compounds claimed by the ‘441 application in order to arrive to the instantly claimed bis-iminobiotin compounds.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641